Case 2:16-cr-00165-DBH Document 152 Filed 03/01/21 Page 1 of 2     PageID #: 1058




                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                )
                                          )
                                          )
 V.                                       )   CRIMINAL NO. 2:16-CR-165-DBH
                                          )
 DAVID MILLER,                            )
                                          )
             DEFENDANT/PETITIONER         )


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE


      On January 29, 2021, the United States Magistrate Judge filed with the

court, with copies to counsel, his Recommended Decision on 28 U.S.C. § 2255

Motion.   The petitioner filed an objection to the Recommended Decision on

February 12, 2021. I have reviewed and considered the Recommended Decision,

together with the entire record; I have made a de novo determination of all

matters adjudicated by the Recommended Decision; and I concur with the

recommendations of the United States Magistrate Judge for the reasons set forth

in the Recommended Decision, and determine that no further proceeding is

necessary.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The motion for habeas relief under 28 U.S.C. § 2255

is DENIED without an evidentiary hearing. I DENY the issuance of a certificate of

appealability pursuant to Rule 11 of the Rules Governing Section 2255 Cases
Case 2:16-cr-00165-DBH Document 152 Filed 03/01/21 Page 2 of 2    PageID #: 1059




without prejudice to the defendant timely filing a motion, with specific grounds

therefor, supporting the issuance of such a certificate.

      SO ORDERED.

      DATED THIS 1ST DAY OF MARCH, 2021

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                              2
